HAWKINS, Presiding Judge.
Conviction is for burglary, punishment assessed being two years in the penitentiary.
The transcript does not reflect that sentence was ever pronounced against appellant. The sentence is the final judgment in a felony case, without which this court is without jurisdiction. Art. 769 C. C. P.; Wooldrige v. State, 61 Tex. Cr. R. 324, 135 S. W. 124; Dodd v. State, 77 Tex. Cr. R. 543, 179 S. W. 564; Wilburton v. State, 77 Tex. Cr. R. 657, 179 S. W. 1169; Riley v. State, 137 Tex. Cr. R. 161, 128 S. W. 807. See other cases cited in Note under said Art. 769 C. C. P., and in Branch’s Ann. Tex. P. C., p. 338, Sec. 667.
The appeal is dismissed.